DETAILED ACTION
Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the first, second, third, and fourth electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit; on an upper surface of the transfer substrate, a first, a second, a third, and a fourth electric connection area intended to be respectively connected to the first, second, third, and fourth electric connection areas of the active circuit of the chip; wherein the active circuit of each chip comprises: a first metal-oxide-semiconductor (MOS) transistor having a first conduction node connected to the second electric connection area and a second conduction node connected to a second terminal of the at least one LED; a second MOS transistor having a first conduction node connected to a gate of the first MOS transistor, a second conduction node connected to the fourth electric connection area, and a gate connected to the third electric connection area in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-12, 14 and 15 are also allowed as they depend from an allowed base claim.
The closest art is Zhou et al. (11,069,647) which has a similar method of manufacturing an electronic device but does not serve as prior art as the effective filing date is later than the priority filing date of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 23, 2022